Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 20 filed on 11/25/2020, are presently pending in the application and have been examined below, of which claims 1 and 14 are presented in independent form.

Drawings
	The drawings were received on 06/15/2020. The Figs.1 – 4, and 6 are accepted.

Drawings Objection
Fig. 5 is objected to because of the following: the comments in Fig. 5 indicating processing the first and second data versions mismatch a description of Fig. 5 in SPECS, see Para. [0059], disclosing processing “of each version of the data file”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 1 and 14 render the claims indefinite in that the language fails to provide proper antecedent basis regarding obtaining/comparing procedures related to the limitation “second version of the data file”. Disclosure of this limitation in claims conflicts relevant descriptions in SPECS, i.e., claims are focusing on the first and second versions, however, Para. [0031, 0061, 0063], and Fig. 3 are clearly stating and showing processing the each version of data files. Clarification is required.
Dependent claims are rejected because of their dependency on respective base claims.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a
patent issued under section 151, or in an application for patent published or deemed
published under section 122(b), in which the patent or application, as the case may be, names
another inventor and was effectively filed before the effective filing date of the claimed
invention

Claims 1 – 20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by McKervey et al.  (US 11062042) (hereafter McKervey).

Regarding claim 1 McKervey teaches: A method for storing a data file in a data store, the method comprising (McKervey, in col.4, ll.2-5, discloses “pre-specified data items may be extracted from the machine data and stored in a database to facilitate efficient retrieval and analysis of those data items at search time”):
receiving, from a client computing device, a request to store a first version of a data file (Examiner note: the data sources 202 of McKervey represent different data files; the first and/or second version of a data file is met  by the first and/or second retrieved data source 202, as depicted in Fig. 2 of McKervey and disclosed bellow) (McKervey, in col.10, ll.44-48, discloses “Each data source 202 broadly represents a distinct source of data that can be consumed by system 108. Examples of a data sources 202 include, without limitation, data files, directories of files, data sent over a network, event logs, registries, etc.” McKervey, in col.7, ll.55-57, discloses “The communication between a client device 102 and host application 114 may include sending various requests and receiving data packets.”);
generating a first content identifier for the first version of the data file (Examiner note: generation of a content identifier for the first version of data is met by the identification of the data source, i.e. data version as a first one, by the unit 204 of McKervey, followed by the generation of the respective content identifier) (McKervey, in col.58, ll.58-64, discloses “the data intake and query system 108 can generate a content identifier for chunks of data (or portions thereof) that it processes or stores. For example, an indexer 206, forwarder 204, or worker node (described in greater detail in U.S. application Ser. No. 15/665,159, incorporated by reference herein in its entirety) can generate the content identifier(s).” McKervey, in col.2, ll.66-67, col.3, ll.1-2 discloses “FIG. 21 is a flow diagram illustrative of an embodiment of a routine implemented by the data intake and query system to communicate a dynamically generated content identifier to a distributed ledger system”);
 identifying another version of the data file as a second version of the data file; obtaining a second content identifier for the second version of the data file; (Examiner note: as noted above, identifying a version of a data file as a first, second, etc., is met by identifying different data sources 202 by the units 204 of McKervey, as depicted in Fig.2, followed by forwarding them to appropriate indexer) (McKervey, in col.10, ll.45-48, discloses “Examples of a data sources 202 include, without limitation, data files, directories of files, data sent over a network, event logs, registries, etc.” McKervey, in col.10, ll.49-51, discloses “During operation, the forwarders 204 identify which indexers 206 receive data collected from a data source 202 and forward the data to the appropriate indexers.”
comparing the first content identifier with the second content identifier (Examiner note: identifying and generating the content identifiers for each data file, i.e. first, second etc., is demonstrated in Fig.2 of McKervey; the first content identifier is met by the content identifier of McKervey generated before for one of the data sources 202 in Fig. 2, and the second content identifier is met by content identifier of McKervey  generated for another  data source 202) (McKervey, in col.60, ll.1-6, discloses “the data intake and query system 108 can, as part of the authentication process, generate a content identifier for the data and compare the generated content identifier with a content identifier that was generated earlier in time, such as, but not limited to, during ingestion or indexing of a bucket.” McKervey, in col.62, ll.10-14, discloses “the data intake and query system 108 can store the generated (or received) content identifiers and/or communicate them to the distributed ledger system 1800 as part of a block entry (also referred to herein as DLS content identifiers).”);
based at least in part on a determination that the first content identifier does not match the second content identifier (Examiner note: matching/unmatching two identifiers is met by comparative analysis in the system 108 the IDs corresponding to different data files, i.e. data sources 202 in Fig. 2) (McKervey, in col.64, ll.18-25, discloses “if a block entry cannot be matched with a chunk of data (e.g., chunk of data identifier in the block entry does not match any chunk of data identifiers in the system 108, content identifier from distributed ledger system 1800 does not match any content identifiers from the system 108, etc.), the system 108 can determine that a chunk of data has been deleted (or at least modified).”), communicating the first content identifier to a distributed electronic ledger system (McKervey, in col.75, ll.55-59, discloses “The distributed ledger system 1800 can use the information received from the data intake and query system 108 to locate a block entry with information that matches at least a portion of the received information.”) (Examiner note: ) (McKervey, in col.76, ll.1-7, discloses “the data intake and query system 108 can determine whether the content identifier generated as part of the authentication process (also referred to herein as an authentication content identifier) matches the DLS content identifier. Based on the comparison, the data intake and query system 108 can authenticate the data or determined that the data has been modified.”
for storage as at least a portion of a block in the distributed electronic ledger system and storing the first version of the data file in the storage system (Examiner note: to store or not-to-store data files based on non-matching or matching of the results of comparison, respectively, is met by the comparative analysis of data files, i.e. data sources 202 in system 108, followed by data processing of McKervey, i.e. to store or not to store the respective files) (McKervey, in col.76, ll.55-59, discloses “If the content identifiers match, the system 108 determines that the data is authenticated. In such embodiments, the data intake and query system 108 may not store content identifiers to or request DLS content identifiers from the distributed ledger system 1800.”).

Regarding claim 2 McKervey teaches: The method of Claim 1, wherein said obtaining the second content identifier comprises: obtaining the second version of the data file from a storage system (Examiner note: as noted above, identifying a version of a data file as a first, second, etc., is met by identifying different data sources 202 by units 204 within system 108 of McKervey, as depicted in Fig.2) (McKervey, in col.58, ll.58-64, discloses “the data intake and query system 108 can generate a content identifier for chunks of data (or portions thereof) that it processes or stores”) and generating the second content identifier based on the second version of the data file (Examiner note: as noted above, identifying and generating the content identifiers for the each data file, i.e. first, second etc., is demonstrated in Fig.2 of McKervey) (McKervey, in col.60, ll.1-6, discloses “the data intake and query system 108 can, as part of the authentication process, generate a content identifier for the data and compare the generated content identifier with a content identifier that was generated earlier in time, such as, but not limited to, during ingestion or indexing of a bucket.”).

Regarding claim 3 McKervey teaches: The method of Claim 1, wherein said obtaining the second content identifier comprises obtaining the second content identifier from the storage system (McKervey, in col.62, ll.10-14, discloses “the data intake and query system 108 can store the generated (or received) content identifiers and/or communicate them to the distributed ledger system 1800 as part of a block entry (also referred to herein as DLS content identifiers).”).

Regarding claim 4 McKervey teaches: The method of Claim 1, wherein said obtaining the second content identifier comprises obtaining the second content identifier from the distributed electronic ledger system (McKervey, in col.62, ll.10-14, discloses “the data intake and query system 108 can store the generated (or received) content identifiers and/or communicate them to the distributed ledger system 1800 as part of a block entry (also referred to herein as DLS content identifiers).”).

Regarding claim 5 McKervey teaches: The method of Claim 1, wherein said obtaining the second content identifier comprises obtaining the second content identifier from a queue (Examiner note: processing content identifiers from queue is displayed in Figs, 13, 14 of McKervey) (McKervey, in col.58, ll.58-64, discloses “the data intake and query system 108 can generate a content identifier for chunks of data (or portions thereof) that it processes or stores. For example, an indexer 206, forwarder 204, or worker node (described in greater detail in U.S. application Ser. No. 15/665,159, incorporated by reference herein in its entirety) can generate the content identifier(s).” McKervey, in col.10, ll.62-65, discloses “The forwarder 204 may, for example, comprise a computing device which implements multiple data pipelines or "queues" to handle forwarding of network data to indexers 206.”).

Regarding claim 6 McKervey teaches: The method of Claim 1, wherein said communicating the first content identifier to a distributed electronic ledger system for storage comprises communicating the first content identifier to a queue (McKervey, in col.62, ll.10-14, discloses “the data intake and query system 108 can store the generated (or received) content identifiers and/or communicate them to the distributed ledger system 1800 as part of a block entry (also referred to herein as DLS content identifiers).” McKervey, in col.10, ll.62-65, discloses “The forwarder 204 may, for example, comprise a computing device which implements multiple data pipelines or "queues" to handle forwarding of network data to indexers 206.”).

Regarding claim 7 McKervey teaches: The method of Claim 6, wherein the distributed electronic ledger system obtains content identifiers from the queue and stores the content identifiers in the distributed electronic ledger system (Examiner note: as noted above, processing content identifiers from queue is displayed in Figs, 13, 14 of McKervey) (McKervey, in col.10, ll.62-65, discloses “The forwarder 204 may, for example, comprise a computing device which implements multiple data pipelines or "queues" to handle forwarding of network data to indexers 206.” McKervey, in col.62, ll.10-14, discloses “the data intake and query system 108 can store the generated (or received) content identifiers and/or communicate them to the distributed ledger system 1800 as part of a block entry (also referred to herein as DLS content identifiers).”).

Regarding claim 8 McKervey teaches: The method of Claim 1, further comprising storing the first content identifier in the storage system for later retrieval (McKervey, in col.62, ll.10-14, discloses “the data intake and query system 108 can store the generated (or received) content identifiers and/or communicate them to the distributed ledger system 1800 as part of a block entry (also referred to herein as DLS content identifiers).” McKervey, in col.13, ll.8-10, discloses “the indexers 206 retrieve data from their respective local data stores 208 as specified in the search request.”).

Regarding claim 9 McKervey teaches: The method of Claim 1, further comprising receiving an acknowledgement that the distributed electronic ledger system stored the first content identifier, wherein the acknowledgement comprises retrieval information useful for retrieving the first content identifier from the distributed electronic ledger system (McKervey, in col.64, ll.42-45, discloses “The system 108 can associate the acknowledgement or commit time with the corresponding chunk of data and use that time to request the block entry from the distributed ledger system 1800.” McKervey, in col.63, ll.9-10, discloses “The data intake and query system 108 can store location or retrieval information associated with the block entries”).

Regarding claim 10 McKervey teaches: The method of Claim 9, further comprising storing the retrieval information in the storage system for later retrieval (McKervey, in col.63, ll.9-10, discloses “The data intake and query system 108 can store location or retrieval information associated with the block entries” McKervey, in col.63, ll.20-23, discloses “In some cases, once the distributed ledger system 1800 stores the block entry or group of block entries, it can communicate location or retrieval information to the data intake and query system 108 for storage”).

Regarding claim 11 McKervey teaches: The method of Claim 1, wherein the first version is a current version of the data file that has not been saved to the storage system (Examiner note: data versions processing of McKervey occurs before storage in the system which meets the claim limitation) (McKervey, in col.60, ll.1-6, discloses “the data intake and query system 108 can, as part of the authentication process, generate a content identifier for the data and compare the generated content identifier with a content identifier that was generated earlier in time, such as, but not limited to, during ingestion or indexing of a bucket.”).

Regarding claim 12 McKervey teaches: The method of Claim 1, wherein the second version is a version immediately preceding the first version (Examiner note: as noted above, identifying and generating the content identifiers for the each data file, i.e. first, second etc., is demonstrated in Fig.2 of McKervey; processing the content identifiers is regulated by a queue as displayed in Figs, 13, 14 of McKervey) (McKervey, in col.60, ll.1-6, discloses “the data intake and query system 108 can, as part of the authentication process, generate a content identifier for the data and compare the generated content identifier with a content identifier that was generated earlier in time, such as, but not limited to, during ingestion or indexing of a bucket.” McKervey, in col.62, ll.10-14, discloses “the data intake and query system 108 can store the generated (or received) content identifiers and/or communicate them to the distributed ledger system 1800 as part of a block entry (also referred to herein as DLS content identifiers).”).

Regarding claim 12 McKervey teaches: The method of Claim 1, wherein based at least in part on a determination that the first content identifier matches the second content identifier (McKervey, in col.64, ll.18-25, discloses “if a block entry cannot be matched with a chunk of data (e.g., chunk of data identifier in the block entry does not match any chunk of data identifiers in the system 108, content identifier from distributed ledger system 1800 does not match any content identifiers from the system 108, etc.), the system 108 can determine that a chunk of data has been deleted (or at least modified).”), determining not to communicate the first content identifier to the distributed electronic ledger system (Examiner note: communication regulation based on the identifier comparison is met by the management of communication based on the content identifier comparative analysis of McKervey) (McKervey, in col.76, ll.55-59, discloses “If the content identifiers match, the system 108 determines that the data is authenticated. In such embodiments, the data intake and query system 108 may not store content identifiers to or request DLS content identifiers from the distributed ledger system 1800.” McKervey, in col.77, ll.2-5, discloses “The routine 2200 can include communicating the results of the authentication to a client device or user and/or executing the query.”).

Regarding claim 14, claim 14 discloses a system that is substantially equivalent to the method of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 14 and rejected for the same reasons.

Regarding claim 15, claim 15 dependent on claim 14 discloses a system that is substantially equivalent to the method of claim 2 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 15 and rejected for the same reasons.

Regarding claim 16, claim 16 dependent on claim 14 discloses a system that is substantially equivalent to the method of claim 3 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 3 are equally applicable to claim 16 and rejected for the same reasons.

Regarding claim 17, claim 17 dependent on claim 14 discloses a system that is substantially equivalent to the method of claim 4 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 4 are equally applicable to claim 17 and rejected for the same reasons.

Regarding claim 18, claim 18 dependent on claim 14 discloses a system that is substantially equivalent to the method of claim 5 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 5 are equally applicable to claim 18 and rejected for the same reasons.

Regarding claim 19, claim 19 dependent on claim 14 discloses a system that is substantially equivalent to the method of claim 6 dependent on claim 1. Therefore, the arguments set forth above with respect to claim 6 are equally applicable to claim 19 and rejected for the same reasons.

Regarding claim 20 McKervey teaches: The system of Claim 14, wherein the one or more processors are configured to receive an acknowledgement that the distributed electronic ledger system stored the first content identifier, wherein the acknowledgement comprises retrieval information useful for retrieving the first content identifier from the distributed electronic ledger system (McKervey, in col.64, ll.42-45, discloses “The system 108 can associate the acknowledgement or commit time with the corresponding chunk of data and use that time to request the block entry from the distributed ledger system 1800.” McKervey, in col.63, ll.9-10, discloses “The data intake and query system 108 can store location or retrieval information associated with the block entries”); and store the retrieval information in the storage system for later retrieval (McKervey, in col.62, ll.10-14, discloses “the data intake and query system 108 can store the generated (or received) content identifiers and/or communicate them to the distributed ledger system 1800 as part of a block entry (also referred to herein as DLS content identifiers).” McKervey, in col.13, ll.8-10, discloses “the indexers 206 retrieve data from their respective local data stores 208 as specified in the search request.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Gutierrez (US 11314692).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313)446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VLADIMIR I GAVRILENKO/Examiner, Art Unit 2431    

/TRANG T DOAN/Primary Examiner, Art Unit 2431